Matter of Elisha W-B. v Aidan W. (2017 NY Slip Op 05504)





Matter of Elisha W-B. v Aidan W.


2017 NY Slip Op 05504


Decided on July 6, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 6, 2017

Tom, J.P., Richter, Manzanet-Daniels, Mazzarelli, Gische, JJ.


4404

[*1]In re Elisha W-B., Petitioner-Respondent, 
vAidan W., Respondent-Appellant, Maeru W., Respondent.


Leslie S. Lowenstein, Woodmere, for appellant.
Loeb & Loeb LLP, New York (P. Gregory Schwed of counsel), attorney for the child.

Order, Family Court, New York County (Carol Goldstein, J.), entered on or about August 9, 2016, which, inter alia, after a hearing, awarded custody of the subject child to petitioner maternal cousin, unanimously affirmed, without costs.
The court properly found that respondent father's presumptive entitlement to the custody of his son was overcome by petitioner's showing of extraordinary circumstances based upon the facts that the father had never assumed a primary parental role in the child's life, had not obtained adequate housing even though the matter was pending for about one year and had failed to contribute support for his son, and the child was afraid of him (see Matter of Jessica Marie C. [Anthony H.], 118 AD3d 601, 602 [1st Dept 2014]; Matter of Cockrell v Burke, 50 AD3d 895 [2d Dept 2008]).
The court's determination that awarding custody to petitioner was in the child's best interest was supported by the requisite fair preponderance of the evidence. The record shows that she supported the child, gave structure to his life, took care of his medical and educational needs and provided him with a stable and loving home where he was thriving (see Matter of Joseph S. v Michelle R.F., 3 AD3d 446, 447 [1st Dept 2004]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 6, 2017
CLERK